William Parr  Co. were agents and charterers of ships in the export carrying trade from Galveston, and as such handled large quantities of cotton in bales. It was to their interest that cotton brought into Galveston by the various railway lines and destined for their ships should be delivered at the ships' side as quickly as possible after arrival, the ships' agent being allowed a bonus for clearing a vessel within a given time, and penalized for detaining a vessel beyond it. To the end that the time required for the adjustment and payment of railway freight on such cotton might not interfere with its prompt delivery as desired by them, Parr  Co. induced the railway companies represented by McFarland, the appellant, to agree to deliver to them all cotton consigned to their ships without holding it for the freight due, in consideration of which agreement, and to secure the payment of such freight, Parr  Co. executed and delivered the following bond with sureties as indicated:
"State of Texas, County of Galveston. Know all men by these presents, that we, Wm. Parr and Joseph Clark, composing the firm of Wm. Parr  Company, as principals, and Adoue  Lobit, as sureties, are held and firmly bound to pay to H.F. McFarland, agent of the International  Great Northern Railroad Company, Galveston, Houston *Page 293  Henderson Railroad Company, and Missouri, Kansas  Texas Railway Company, as their interests may appear, and his successors, the sum of ten thousand dollars ($10,000); for the payment thereof, well and truly to be made, we bind ourselves, our heirs, executors, administrators and assigns.
"The condition of this obligation is such that if said Wm. Parr Co. shall well and truly pay to H.F. McFarland, agent, when due, all freight charges on cotton for the carriage thereof from the initial point of shipment to the port of Galveston which may be delivered by the said H.F. McFarland, agent, to ships or vessels of which the said Wm. Parr  Co. are or may be agents, and for which the said H.F. McFarland, agent, may hold receipt of said Wm. Parr  Co., or their authorized agents, or some authorized agents of the ship or vessel, it being understood that the ship or vessel means either a vessel with sail or steam power, or both, and being the object and intent of this obligation to secure payment to H.F. McFarland, agent, of all freight charges due on cotton which may be delivered at any time in the future to such ships or vessels before the payment of such charge, then this obligation shall be void, otherwise remaining in full force and effect, it being the understanding that this obligation shall be continuing and shall cover and secure the payment of the freight charges on all such cotton, as hereafter may be delivered, until September 1, 1897, after which time they will no longer be bound thereby.
"Witness our hands and scrolls for seals, this 21st day of September, 1896.
"WM. PARR  COMPANY, "ADOUE  LOBIT.
"W.F. McFARLAND."
Various Galveston firms, receiving cotton from the various railroads, shipped cotton in the Parr  Co. ships, and in pursuance of such agreement and bond, such cotton, though consigned to Galveston firms, would be delivered at once to Parr Co. at the ships' side without prepayment of inland freight. The railway companies to which such freights might be due would thereafter present the freight bills to Parr  Co. and receive payment from them. This was true as to all the firms through which Parr  Co. received cotton except Dobson  Co. This latter firm handled not only export cotton but a large amount of local cotton. Prior to the execution of the bond in question the railway companies had not been requiring prepayment of the freight by Dobson  Co. before delivering freight to them. After the bond was executed the railway companies made no change in this respect, but made out its freight bills against Dobson  Co not only for the local cotton consigned to them but for the export cotton wherever delivered. That this course was pursued was known to Parr  Co., and on one occasion when a Dobson  Co. bill was presented to them they returned *Page 294 
it to the railway company with an indorsement to the effect that Dobson  Co. paid their own freight bills.
On the 20th day of December, 1896, the International  Great Northern Railway delivered to Parr  Co. certain cotton for export which had been consigned to Dobson  Co. It was loaded on the ship Mayfield which sailed that day. On the 24th day of said month and on the 25th day of said month other lots of Dobson 
Co. export cotton were delivered to Parr  Co. These lots were loaded upon the steamship Knutsford which sailed for European ports on December 31, 1896. Bills were promptly presented to Dobson  Co. for the freight on each of the lots so delivered to Parr  Co., but Dobson  Co. raised some question about weights and thus postponed the payment of the bills. Finally the bills were withdrawn from Dobson  Co. by the agent of the railway company about the _____ day of _____, and on December 31st Dobson Co. failed.
On the 4th day of January, 1897, these uncollected bills were presented to Parr  Co. and payment of them demanded under the terms of the bond. Parr  Co. refused payment and the railway company, through its agent, McFarland, brought this suit against Parr  Co. and the sureties on their bond to recover the sum thus due on the Dobson  Co. cotton shipped on the Mayfield and Knutsford. It had been the custom of Parr  Co, to require of all other exporters payment of inland freight on issuance of marine bills of lading to them, but this course was not pursued with Dobson  Co. Parr  Co. could and would have secured themselves by requiring prepayment by Dobson  Co. in this case or by holding the cotton therefor had they known of their impending failure. One of the firm of Parr  Co. testifies they would not have allowed the cotton to leave the port before collection of inland freight had they known the railway company was looking to them, but it was also shown that Parr  Co. extended credit to Dobson  Co. and in some instances issued to them the marine bills of lading before the arrival of the cotton at Galveston, the marine bills being exchanged for the inland bills which had preceded the cotton to the port. It is also probable that had the agents of the railway company made a peremptory demand for the freight Dobson  Co. would have paid it before their failure, but, as stated before, the bills were held up to adjust the matter of weights.
It is agreed that the amount of freight due appellant by Dobson Co. on the cotton shipped by the Mayfield and Knutsford in December, 1896, is $3854.
The defendants Parr  Co. pleaded general denial; that the bond did not cover cotton shipped by Dobson  Co., and further that the railway company by reason of the facts was estopped to claim that it did.
The only issue submitted to the jury was estoppel in pais. The verdict and judgment was for defendants and the plaintiff has appealed.
The controlling question was raised both by general demurrer to *Page 295 
defendant's answer and upon the sufficiency of the facts to sustain the plea. The question presented for our determination is the sufficiency of the facts to sustain the defense.
It is not questioned that the railway company had a lien upon cotton hauled over its line to secure the unpaid freight and might demand its payment as a condition to delivery. It also had a personal claim against the consignee. The acceptance of the bond and the agreement to deliver to Parr  Co., without payment of freight, whatever cotton they might order to their ships, was a waiver of but one right, and that was the right to hold the cotton for the freight. The proposition is too plain for argument that the railway company did not thereby surrender its right to collect from the consignee or to undertake first to collect from him. That the bond was designed to secure the freight upon the cotton ordered to the ships' side by Parr  Co. without reference to what firm it was consigned to can not be successfully questioned. The effort of the railway company in continuing to collect from Dobson  Co. and in making demand upon Parr  Co. only after default can be held to estop the railway only on the theory of appellee that it was the duty of appellant to notify appellees that the railway had not ceased to look to them as surety.
We do not consider this contention sound in any aspect of the case. The bond itself fixed the liability which was voluntarily assumed. In it the railway company undertook to do but one thing, and that was to deliver the cotton without prepayment of freight. It released no source of security save that. It did not undertake to make demand or serve notice. The demand for the bond was itself notice that the cotton would not be delivered as desired save for the obligation of the appellees. The bond was a provision against failure to pay, and to hold that it does not bind in this case would be to hold it practically nugatory. It seems to us it is rather to be inferred that if the appellees thought the railway had released them the duty devolved upon them to make sure by inquiry, for to presume that the railway would voluntarily release them was an unauthorized presumption, there being no consideration of interest to induce it to pursue such course, and the facts showing it was acting strictly within its right in all that it did.
We do not discuss the cases cited because the principles of estoppel involved here are simple and there is little disagreement as to the law. The controversy arises on the sufficiency of the facts and we are clear the issue of estoppel is not presented.
Appellee also contends that appellant's claim is barred by its delay in making demand after delivery of the cotton, and contends that their obligation to pay the freight when due imposed upon the company the duty to make demand at that time. A moment's thought will serve to disclose the fallacy of this contention. Except for the bond the freight was due before delivery. As to the consignee it was still due them. After delivery no due date was fixed, so that it is plain the due date *Page 296 
was not changed. The railway might demand it as soon after delivery as it pleased or, generally speaking, at any time thereafter within the period of limitation. Of course we do not mean to say there might not be facts attending a delay in enforcing the right which might defeat them. But the few days after final default as in this case is certainly insufficient.
We are of opinion the undisputed facts show liability.
The judgment of the trial court is therefore reversed and judgment is here rendered for appellant as prayed for.
Reversed and rendered. *Page 297